 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 761 
In the House of Representatives, U. S.,

October 21, 2009
 
RESOLUTION 
Remembering and commemorating the lives and work of Jesuit Fathers Ignacio Ellacuria, Ignacio Martin-Baro, Segundo Montes, Amando Lopez, Juan Ramon Moreno, Joaquin Lopez y Lopez, and housekeeper Julia Elba Ramos and her daughter Celina Mariset Ramos on the occasion of the 20th anniversary of their deaths at the University of Central America Jose Simeon Canas located in San Salvador, El Salvador on November 16, 1989. 
 
 
Whereas in the early morning hours of November 16, 1989, six Jesuit priests and faculty members of the Universidad Centroamericana José Simeon Cañas (UCA) located in San Salvador, El Salvador—Father Ignacio Ellacuría, Ignacio Martin-Baró, Segundo Montes, Amando López, Juan Ramon Moreno, and Joaquín López y López—and housekeeper Julia Elba Ramos and her daughter, Celina Mariset Ramos, were executed by members of the Salvadoran Army; 
Whereas Father Ignacio Ellacuría, 59, was since 1979 rector of the UCA, and an internationally-respected intellectual and advocate for human rights and a negotiated solution to the Salvadoran civil conflict; 
Whereas Father Ignacio Martin-Baró, 44, was the vice rector of the UCA, a leading analyst of national and regional affairs, the founder and director of the respected polling organization, the Public Opinion Institute, former Dean of Students, Dean of the Psychology Department, an internationally renowned pioneer in the field of social psychology and pastor of the rural community of Jayaque; 
Whereas Father Segundo Montes, 56, was Dean of the Department of Social Sciences and a sociology professor at the UCA, and the founder and director of the Human Rights Institute at the UCA (IDHUCA), who did extensive work on Salvadoran refugees in the United States during the period of the Salvadoran conflict, including providing documentation and advice to United States Members of Congress on refugee issues; 
Whereas Father Amando López, 53, was a philosophy and theology professor at the UCA, former director of the Jesuit seminary in San Salvador, and served as pastor of the Tierra Virgen community in Soyapango, a poor neighborhood in the periphery of San Salvador; 
Whereas Farther Juan Ramon Moreno, 56, was a professor of theology at the UCA, former novice-master for the Jesuits, and a tireless pastoral worker and spiritual guide; 
Whereas Father Joaquín López y López, 71, was one of the creators of the UCA and the founder, organizer, and director of Fe y Alegría (Faith and Joy) to address the lack of education in El Salvador, which opened 30 educational centers in marginalized communities throughout the country where 48,000 people received vocational training and education; 
Whereas Julia Elba Ramos, 42, was the cook and housekeeper for the Jesuit seminarians at the UCA and wife of Obdulio Lozano, the UCA gardener and groundskeeper; 
Whereas Celina Mariset, 16, had finished her first year of high school at the José Damian Villacorta Institute in Santa Tecla, El Salvador, and was staying with her mother the night of November 15, 1989; 
Whereas the six Jesuit priests dedicated their lives to advancing education in El Salvador, protecting and promoting human rights and the end of conflict, and identifying and addressing the economic and social problems that affected the majority of the Salvadoran population; 
Whereas the six Jesuit priests, as faculty and administrators at the UCA, educated many students throughout the 1970s and 1980s, students who subsequently became Salvadoran government, political, and civil society leaders, and thus helped facilitate communication, dialogue, and negotiations even during the turbulent years of the armed conflict; 
Whereas these six priests and two women joined the more than 75,000 noncombatants who perished during the Salvadoran civil war; 
Whereas on December 6, 1989, United States Speaker of the House of Representatives Thomas Foley appointed a Special Task Force on El Salvador consisting of 19 Members of the House of Representatives, chaired by Representative John Joseph Moakley of Boston, Massachusetts, to monitor the Salvadoran government’s investigation into the murders of the Jesuit priests and two women and to look into related issues involving respect for human rights and judicial reform in El Salvador; 
Whereas the Speaker’s Task Force on El Salvador found that members of the High Command of the Salvadoran military were responsible for ordering the murder of the Jesuits and two women and for obstructing the subsequent investigation into the crimes; 
Whereas the United Nations Commission on the Truth for El Salvador (Truth Commission) was established under terms of the January 1992 Peace Accords that ended El Salvador’s 12 years of war and was charged to investigate and report to the Salvadoran people on human rights crimes committed by all sides during the course of the war; 
Whereas on March 15, 1993, the Truth Commission confirmed the findings of the Speaker’s Special Task Force; 
Whereas on September 28, 1991, a Salvadoran jury found guilty of these murders two Salvadoran military officers, including Salvadoran Army Colonel Guillermo Alfredo Benavides Moreno, the first time in Salvadoran history where high-ranking military officers were convicted in a Salvadoran court of law of human rights crimes; 
Whereas the University of Central America José Simeon Cañas in San Salvador remains dedicated to advancing and expanding educational opportunity, providing the highest quality of academic excellence in its studies and courses, and the commitment to human rights and social justice; 
Whereas the 28 Jesuit colleges and universities in the United States, which represent many of the highest quality academic communities in the nation, have maintained a sense of solidarity with the UCA and the people of El Salvador and have annually observed the November 16th anniversary of those murders; 
Whereas in the United States, El Salvador, and around the world university programs, academic and scholarly institutes, libraries, research centers, pastoral programs, spiritual centers, and programs dedicated to educational achievement, social justice, human rights, and alleviating poverty have been dedicated in the names of the murdered Jesuits; 
Whereas the international and Salvadoran outcry in response to the deaths of the six Jesuits and two women and the subsequent investigations into this crime served as a catalyst for negotiations that led to the signing of the 1992 Peace Accords, which have allowed the Government and the people of El Salvador to achieve significant progress in creating and strengthening democratic political, economic, and social institutions; and 
Whereas November 16, 2009, marks the 20th anniversary of the deaths of these eight spiritual, courageous, and generous priests, educators, and laywomen: Now, therefore, be it 
 
That the House of Representatives— 
(1)remembers and commemorates the lives and work of Father Ignacio Ellacuría, Ignacio Martin-Baró, Segundo Montes, Amando López, Juan Ramon Moreno, Joaquín López y López, Julia Elba Ramos, and Celina Mariset Ramos; 
(2)extends sympathy to the families, friends, colleagues, and religious communities of the six Jesuit priests and two laywomen; 
(3)recognizes the continuing academic, spiritual, and social contributions of the University of Central America José Simeon Cañas (UCA) in San Salvador, El Salvador; 
(4)further recognizes the 28 Jesuit colleges and universities in the United States for their solidarity with the UCA and annual remembrance of those killed twenty years ago;
(5)remembers the seminal reports by Chairman John Joseph Moakley and the Speaker's Special Task Force on El Salvador in investigating the murders of the six priests and two laywomen;
(6)acknowledges the role played by the Speaker's Special Task Force, Congressman John Joseph Moakley, the Jesuit leadership of the UCA, and the Salvadoran judicial investigation and convictions in advancing negotiations to end the war in El Salvador;
(7)highlights the solidarity demonstrated by the people of the United States, academic institutions, and religious congregations through their participation in local, national, and international events commemorating the 20th anniversary of the murders of the six Jesuit priests and two laywomen;
(8)recognizes that the murdered individuals dedicated their lives to addressing and alleviating El Salvador’s social and economic inequities, and that while significant progress has been made during the post-war period, social and economic hardships persist among many sectors of Salvadoran society; and
(9)supports public, private, nongovernmental, and religious organizations in efforts to fulfill the legacy of the murdered Jesuits to reduce poverty and hunger and promote educational opportunity, human rights, the rule of law, and social equity for the people of El Salvador.  
 
Lorraine C. Miller,Clerk.
